
	

114 HR 1992 RH: American Soda Ash Competitiveness Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 178
		114th CONGRESS
		1st Session
		H. R. 1992
		[Report No. 114–236]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Cook (for himself, Mrs. Lummis, Mr. Himes, Mr. Brooks of Alabama, Ms. Bonamici, Mr. Valadao, Mr. Schrader, and Mrs. Mimi Walters of California) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			July 29, 2015
			Additional sponsors: Mr. Yoder, Mr. Knight, Mr. Weber of Texas, and Mr. Cramer
		
		
			July 29, 2015
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To reduce temporarily the royalty required to be paid for sodium produced on Federal lands, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the American Soda Ash Competitiveness Act. 2.Reduction in royalty rate on soda ashNotwithstanding section 102(a)(9) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701(a)(9)), section 24 of the Mineral Leasing Act (30 U.S.C. 262), and the terms of any lease under that Act, the royalty rate on the quantity or gross value of the output of sodium compounds and related products at the point of shipment to market from Federal land in the 5-year period beginning on the date of enactment of this Act shall be 2 percent.
		
	
		July 29, 2015
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
